Trippe, Judge.
The motion for a new trial recited several grounds, and was granted by the Court without specifying the ground on which it was allowed. An examination of the testimony will show that it was strongly conflicting on the point whether the check drawn by Whitfield on the executors of his grand-father was accepted by plaintiff in payment of the note. Both of the defendants say it was. Baynes states that before it was given the plaintiff agreed so to take it; that he put himself to some trouble to have the check drawn, and after plaintiff got it he told Baynes it was satisfactory. The plaintiff says it was *taken as collateral security. The Judge who tried the case was riot satisfied with the verdict, which was for the plaintiff, and we do not feel compelled to hold that he abused his discretion.
Judgment affirmed.